 



Exhibit 10.19

DYNAVAX TECHNOLOGIES CORPORATION

MANAGEMENT CONTINUITY AND SEVERANCE AGREEMENT

     This Management Continuity and Severance Agreement (the “Agreement”) is
dated as of August 6, 2004, by and between Timothy Henn, Vice President, Finance
& Administration, Dynavax Technologies Corporation (“Employee”), and Dynavax
Technologies Corporation, a Delaware corporation (the “Company” or “Dynavax”).

RECITALS

     A.      It is expected that another company may from time to time consider
the possibility of acquiring the Company or that a change in control may
otherwise occur, with or without the approval of the Company’s Board of
Directors. The Board of Directors recognizes that such consideration can be a
distraction to Employee and can cause Employee to consider alternative
employment opportunities. The Board of Directors has determined that it is in
the best interests of the Company to assure that the Company will have the
continued dedication and objectivity of the Employee, notwithstanding the
possibility, threat, or occurrence of a Change of Control (as defined below) of
the Company.

     B.      The Company’s Board of Directors believes it is in the best
interests of the Company to retain Employee and provide incentives to Employee
to continue in the service of the Company.

     C.      The Board of Directors further believes that it is imperative to
provide Employee with certain benefits upon a Change of Control and, under
certain circumstances, upon termination of Employee’s employment in connection
with a Change of Control and independent of a Change of Control, which benefits
are intended to provide Employee with encouragement to Employee to remain with
the Company, notwithstanding the possibility of a Change of Control or an
employment termination.

     D.      To accomplish the foregoing objectives, the Board of Directors has
directed the Company, upon execution of this Agreement by Employee, to agree to
the terms provided in this Agreement.

     Now therefore, in consideration of the mutual promises, covenants, and
agreements contained herein, and in consideration of the continuing employment
of Employee by the Company, the parties hereto agree as follows:

     1.      At-Will Employment. The Company and Employee acknowledge that
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, and that Employee’s employment with the Company may be
terminated by either party at any time for any or no reason. If Employee’s
employment terminates for any reason, Employee shall not be entitled to any
payments, benefits, damages, award, or compensation other than as provided in
this Agreement, and as may otherwise be available in accordance with the terms
of the Company’s established employee plans and written policies at the time of
termination. The

 



--------------------------------------------------------------------------------



 



terms of this Agreement shall terminate upon the earlier of: (i) the date on
which Employee ceases to be employed as an executive corporate officer of the
Company, other than as a result of an Involuntary Termination by the Company
without Cause; or (ii) the date that all obligations of the parties hereunder
have been satisfied. A termination of the terms of this Agreement pursuant to
the preceding sentence shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement. The rights and duties created by
this Section 1 may not be modified in any way except by a written agreement
executed by an officer of the Company upon direction from the Board of
Directors.

     2.      Benefits Upon Termination of Employment.

              (a)      Termination for Cause.      If Employee’s employment is
terminated for Cause at any time, then Employee shall not be entitled to receive
payment of any severance benefits. Employee will receive payment for all salary
as of the date of Employee’s termination of employment and Employee’s benefits
will be continued under the Company’s then existing benefit plans and policies
in accordance with such plans and policies in effect on the date of termination
and in accordance with applicable law.

              (b)      Voluntary Resignation. If Employee voluntarily resigns
from the Company (the Employee’s employment does not end by reason of
Involuntary Termination), then Employee shall not be entitled to receive payment
of any severance benefits. Employee will receive payment for all salary as of
the date of Employee’s termination of employment and Employee’s benefits will be
continued under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination and
in accordance with applicable law.

              (c)      Involuntary Termination.      If Employee’s employment is
terminated for Involuntary Termination, then the Employee shall be entitled to:
(1) six (6) months of Employee’s then current annual base salary (less
appropriate withholding deductions) to be paid over 6 months in accordance with
the Company’s payroll cycle; (2) six (6) months of COBRA Continuation paid by
the Company if COBRA Continuation is elected; (3) an additional six (6) months
vesting of employee’s stock option to purchase the Company’s Common Stock; and
(4) as per the Dynavax Technologies 1997 Stock Option Plan, ninety (90) days to
exercise vested options.

              (d)      Termination for Death or Disability.      If Employee’s
employment terminates due to Employee’s death, then Employee’s beneficiary will
receive any salary earned (less appropriate withholding deductions) through the
date of termination of employment. If Employee’s employment terminates due to
becoming disabled, all salaries due to Employee will be paid through the date of
inception of Employee’s disability.

              In the event of termination for either death or disability, the
exercise period of all vested options granted to Employee by the Company is
extended to twelve (12) months from the date of termination of employment.

-2-



--------------------------------------------------------------------------------



 



     3.      Benefits Upon a Change of Control.

              (a)     Treatment of Stock Options.      In the event of a Change
of Control and the Employee: (i) is offered and accepts a position with the New
Company, or (ii) is not offered a position as an executive officer with the New
Company, then immediately prior to the effective date of the Change of Control
an additional two (2) years vesting of Employee’s stock option to purchase the
Company’s Common Stock granted to Employee over the course of his employment
with the Company and held by Employee on the effective date of a Change of
Control shall immediately vest on such date as to that number of shares that
would have vested in accordance with the terms of the 1997 Incentive Plan, as
amended. “New Company,” as used in this section, shall mean: (a) in the case of
a Change of Ownership (as defined in Section 4(a)(i) below), the Company; (b) in
the case of a Merger (as defined in Section 4(a)(ii) below), the surviving
entity; or (c) in the case of a Sale of Assets (as described in section 4(a)(ii)
below), the purchaser of all or substantially all of the Company’s assets.

              (b)     Severance. In the event that Employee’s employment is
terminated within twenty-four (24) months of a Change of Control, the Employee
shall be entitled to: (1) twelve (12) months of Employee’s then current annual
base salary, less applicable withholding deductions to be paid over 12 months in
accordance with the Company’s payroll cycle; (2) a lump-sum cash payment equal
to the Employee’s target incentive bonus of thirty-five percent (35%) (or such
higher percentage then in effect under the management incentive program or other
similar bonus program) of the Employee’s then current annual base salary, less
applicable withholding deductions; and (3) twelve (12) months Company-paid COBRA
continuation coverage upon Employee’s election of COBRA Continuation Coverage.

     4.      Definition of Terms.    The following terms referred to in this
Agreement shall have the following meanings:

              (a)          Change of Control.      “Change of Control” shall
mean the occurrence of any of the following events:

                            (i)      Change of Ownership.      Any “Person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or

                            (ii)      Merger/Sale of Assets.      A merger or
consolidation of the Company whether or not approved by the Board, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets.

-3-



--------------------------------------------------------------------------------



 



              (b)     Cause.     “Cause” shall mean: (i) gross negligence or
willful misconduct in the performance of Employee’s duties to the Company, where
such gross negligence or willful misconduct has resulted or is likely to result
in substantial and material damage to the Company or its subsidiaries; (ii)
repeated unexplained or unjustified absence from the Company; (iii) a material
and willful violation of any federal or state law; (iv) commission of any act of
fraud with respect to the Company; or (v) conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company, in each case as determined in good faith by the Board.

              (c)     Involuntary Termination.     “Involuntary Termination”
shall mean: (i) any termination by the Company other than for Cause;
(ii) Employee’s voluntary termination following a material reduction or change
in job duties, responsibilities, and requirements inconsistent with the
Employee’s position with the Company and the Employee’s prior duties,
responsibilities, and requirements, or a change in the level of management to
which the Employee reports; (iii) any reduction of Employee’s base compensation
(other than in connection with a general decrease in base salaries for most
officers of the successor corporation); or (iv) Employee’s refusal to relocate
to a facility or location more than 15 miles from the Company’s current
location.

     5.     Conflicts.     Employee represents that his performance of all the
terms of this Agreement will not breach any other agreement to which Employee is
a party. Employee has not entered, and will not during the term of this
Agreement enter, into any oral or written agreement in conflict with any of the
provisions of this Agreement. Employee further represents that he is entering
into or has entered into an employment relationship with the Company of his own
free will and that he has not been solicited as an employee in any way by the
Company.

     6.     Successors.     Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation, or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

     7.     Notice.     Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. Mailed notices to Employee shall
be addressed to Employee at the home address that Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

-4-



--------------------------------------------------------------------------------



 



     8.     Miscellaneous Provisions.

              (a)     No Duty to Mitigate.     Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement (whether by
seeking new employment or in any other manner), nor shall any such payment be
reduced by any earnings that Employee may receive from any other source.

              (b)     Waiver.     No provision of this Agreement shall be
modified, waived, or discharged unless the modification, waiver, or discharge is
agreed to in writing and signed by Employee and by an authorized officer of the
Company (other than Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

              (c)     Whole Agreement.     No agreements, representations, or
understandings (whether oral or written and whether expressed or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof, except as set forth in
the employment offer letter from the Company to the Employee dated August 3,
2004. This Agreement supersedes any agreement of the same title and concerning
similar subject matter dated prior to the date of this Agreement, and by
execution of this Agreement both parties agree that any such predecessor
agreement shall be deemed null and void.

              (d)     Choice of Law.     The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without reference to conflict of laws provisions.

              (e)     Severability.     If any term or provision of this
Agreement or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement or the application of such
terms and provisions to circumstances other than those as to which it is held
invalid or unenforceable, and a suitable and equitable term or provision shall
be substituted therefore to carry out, insofar as may be valid and enforceable,
the intent and purpose of the invalid or unenforceable term or provision.

              (f)     Arbitration.     Any dispute or controversy arising under
or in connection with this Agreement may be settled at the option of either
party by binding arbitration in the County of Alameda, California, in accordance
with the rules of the American Arbitration Association then in effect before a
single arbitrator. The judgment may be entered on the arbitrator’s award in any
court having jurisdiction. Punitive damages shall not be awarded.

              (g)     Legal Fees and Expenses.     The parties shall each bear
their own expenses, legal fees, and other fees incurred in connection with this
Agreement. This means the Company pays its own legal fees in connection with
this Agreement and the Employee is

-5-



--------------------------------------------------------------------------------



 



responsible for his own legal fees in connection with this Agreement. However,
the arbitrator may award legal fees and expenses in connection with any
arbitration as deemed appropriate.

             (h)     No Assignment of Benefits.     The rights of any person to
payments or benefits under this Agreement shall not be made subject to option or
assignment, either by voluntary or involuntary assignment or by operation of
law, including (without limitation) bankruptcy, garnishment, attachment, or
other creditor’s process, and any action in violation of this Section 8(h) shall
be void.

              (i)     Employment Taxes.     All payments made pursuant to this
Agreement will be subject to withholding of applicable income and employment
taxes.

              (j)     Assignment by Company.     The Company may assign its
rights under this Agreement to an affiliate, and an affiliate may assign its
rights under this Agreement to another affiliate of the Company or to the
Company; provided, however, that such assignee is the employer of the Employee.
In the case of any such assignment, the term “Company” when used in a section of
this Agreement shall mean the corporation that actually employs the Employee
except that the term “Company” shall continue to mean Dynavax Technologies
Corporation with regard to the definition of a Change of Control.

              (k)     Counterparts.     This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

-6-



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement on the date first written above.

      DYNAVAX TECHNOLOGIES CORPORATION   By:   /s/ Dino Dina


--------------------------------------------------------------------------------

Title:
 
Address:   President and Chief Executive Officer
 
2929 Potter Street
Berkeley, CA 94710   TIMOTHY HENN   Signature:   /s/ Timothy Henn


--------------------------------------------------------------------------------

Address:   1445 Benito Avenue
Burlingame, CA 94010

-7-